The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2-21, 23-30, 32-33, 35, 37-50 are canceled.  Claims 1, 22, 31, 34, 36 are under consideration.

Priority:  This application is a 371 of PCT/IL2018/050018, filed January 5, 2018, which claims benefit of provisional application 62/442537, filed January 5, 2017.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22, 31, 34, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shulman et al. (US 20120328592; cited as US 20160053247 on IDS 10.30.19, previously cited) in view of Treco et al. (US 20040071686; cited as US 20160184409 on IDS 10.30.19, previously cited).  Shulman et al. disclose multimeric protein structures comprising at least two alpha-galactosidase monomers being covalently linked to one another via a linking moiety and methods of treating Fabry disease via administration of the multimeric protein (at least abstract, paragraph 0020).  Shulman et al. disclose the multimeric protein structure comprises two alpha-galactosidase monomers, the protein structure being a dimeric protein structure (or dimeric alpha-galactosidase) (at least paragraph 0039), where the alpha-galactosidase is a recombinant human alpha-galactosidase (at least paragraphs 0040-0041), where the linking moiety is at least 10 atoms long, optionally at least 20 atoms long, optionally at least 200 atoms long (at least paragraph 0162).  Shulman et al. disclose therapeutic effective amounts of the dimeric recombinant human alpha-galactosidase may range between 1 μg/kg body weight and about 500 mg/kg body weight (at least paragraph 0371), including a dose of 2 mg/kg, to treat a Fabry disease model (at least paragraphs 0443, 0488, 0527).  Shulman et al. disclose the recombinant human is characterized by a circulating half-life in a physiological system which is higher (e.g. at least 20%, at least 50%, etc.) than a circulating half-life of native alpha-galactosidase (at least paragraph 0221).  It is disclosed that the recombinant human alpha-galactosidase is plant recombinant human alpha-galactosidase (at least paragraph 0234) that is cross-linked with bis-NHS-PEG45 (at least paragraphs 0076-0077, 0461-0462, 0477).  Therefore, Shulman et al. can be deemed to disclose a plant recombinant human alpha-galactosidase that is structurally the same as the claimed recombinant human alpha-galactosidase and at the same therapeutically effective amount(s) (instant claim 1).
Shulman et al. disclose a method of treating Fabry disease in a subject in need thereof, including human patients (at least paragraphs 0022, 0114, 0216, 0226, 0346, 0347), where dosing intervals are adjusted to provide plasma levels of the active moiety which are sufficient to maintain the desired effects, including an initial administration lasting from several days to several weeks (at least paragraphs 0374-0376).  Shulman et al. disclose the stability of the cross-linked plant recombinant human alpha-galactosidase is enhanced and maintains activity even after 10 days, under lysosomal conditions (at least paragraphs 0443, 0484, 0511, 0527-0528).  Shulman et al. further disclose the multimeric protein structure remains substantially unchanged in lysosomal conditions for one month (at least paragraph 0208).  Shulman et al. also disclose that cross-linking of plant recombinant human alpha-galactosidase increased the uptake of the plant recombinant human alpha-galactosidase in various organs, including heart, kidney, liver, and spleen of a Fabry disease model, where alpha-galactosidase activity is still present up to 28 days post-injection (at least paragraphs 0529-0530).  It is disclosed that the kidney and heart are major target organs in the treatment of Fabry disorder (at least paragraph 0514).  Shulman et al. do not explicitly teach administering is effected in intervals of 4 weeks.
Treco et al. disclose also methods of treating Fabry disease comprising administering alpha galactosidase (at least paragraphs 0005-0008).  Treco et al. disclose a unit dose of alpha-galactosidase of between 0.05 mg and 2.0 mg/kg (at least paragraph 0012), and administering the unit dose at intervals of no more than once every 7 days, 10 days, 21 days, 4 weeks (at least paragraph 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of treating Fabry disease in a human subject in need thereof, comprising administering a recombinant human alpha-galactosidase at a therapeutically effective amount of 2.0 mg/kg, wherein the administering is effected at intervals of 4 weeks, and wherein the recombinant human alpha-galactosidase is plant human alpha-galactosidase that is cross-linked with bis-NHS-PEG45 (instant claims 1, 22, 31, 34, 36).  The motivation to do so is given by the prior art.  Shulman et al. disclose a plant recombinant human alpha-galactosidase that is structurally the same as the claimed plant recombinant human alpha-galactosidase and at the same therapeutically effective amount of 2.0 mg/kg, and methods of treating Fabry disease comprising administering said plant recombinant human alpha-galactosidase.  It is disclosed that uptake of the cross-linked plant recombinant human alpha-galactosidase is considerably enhanced in target organs of Fabry disorder and alpha-galactosidase activity lasts several weeks (i.e. 28 days) in the target organs (Shulman et al.).  It is disclosed that alpha-galactosidase at unit doses of 2.0 mg/kg can be administered at intervals of 4 weeks to treat Fabry disease in subjects in need thereof (Treco et al.).  Therefore, one of ordinary skill would have reasonable motivation to administer the plant recombinant human alpha-galactosidase cross-linked with bis-NHS-PEG45 of Shulman et al. at intervals of 4 weeks to treat Fabry disease, as suggested by Treco et al., because it is recognized as a dosing regimen for treating Fabry disease.  One of ordinary skill would have a reasonable expectation of success because the prior art discloses administering alpha-galactosidase at this dosing frequency and it is further disclosed that the administered recombinant human alpha-galactosidase lasts several weeks (28 days).
Regarding instant claims 22, 31, 34, 36, since the prior art discloses a recombinant human alpha-galactosidase that is structurally the same as the claimed recombinant human alpha-galactosidase and at the same therapeutically effective amount of 2.0 mg/kg, which is administered at the same dosing intervals for treating Fabry disease in a human subject in need thereof, it would be obvious that the administered recombinant human alpha-galactosidase would also have the same effects and/or properties recited in the instant claims, even if not explicitly stated in the prior art.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining the 103 rejection are the same as previously noted and are incorporated herein.
Applicants assert that Applicants concur with the Examiner that Shulman teaches the claimed composition remains stable under lysosomal conditions for as long as once a month (paragraph 208).  However, this is based on the stability of alpha galactosidase in vitro.  In vivo analysis of the activity of the plant recombinant enzyme was carried out only as long as 120 minutes following administration (paragraphs 488-501).  Shulman provides no data that the plant recombinant enzyme could have an effect in vivo for as long as 4 weeks. 
Applicants’ remarks are not persuasive.  In at least paragraphs 0525-0532 (example XII), Shulman et al. expressly disclose that the plant recombinant human alpha-galactosidase cross-linked with bis-NHS-PEG45 increased the uptake of alpha-galactosidase in target organs of a Fabry disease model, including kidney, heart, spleen, and that cross-linked plant recombinant human alpha-galactosidase has considerably enhanced activity of alpha-galactosidase, where alpha-galactosidase activity is still present up to 28 days post-injection.
Therefore, Applicants’ remarks regarding Shulman et al. are not persuasive.
Applicants further assert that one of skill would not be motivated to combine the teachings of Shulman et al. with Treco et al.  Applicants assert that Treco et al. specifically teach that the pharmacokinetics of alpha-galactosidase are dependent on sialic acid and mannose-6-phosphate components (see paragraphs 0071-0073, 0204 of Treco et al.).  Treco et al. is silent regarding plant-produced human alpha-galactosidase.  Thus, Applicants submit that Treco et al. is incompatible with the teachings of Shulman et al. since the alleged pharmacokinetics of Treco et al. require human alpha-galactosidase having glycan patterns unachievable by the methods of Shulman et al.
Applicants’ remarks are not persuasive.  Treco et al. is being relied upon to note that dosing regimens for alpha-galactosidase being administered to treat Fabry disease include a unit dose of alpha-galactosidase of between 0.05 mg and 2.0 mg/kg (at least paragraph 0012), and administering the unit dose at intervals of 4 weeks (at least paragraph 0014).  Treco et al. is not being relied upon for their recombinant human alpha-galactosidase preparation.  As noted by Treco et al., their recombinant human alpha-galactosidase is produced in mammalian cells, i.e. CHO cells (at least paragraph 0073).  However, it is disclosed in Shulman et al. that current Fabry treatments based on mammalian-cell derived recombinant alpha-galactosidase is considered to be a limited efficiency treatment (at least paragraph 0004).  Shulman et al. disclose that levels of cross-linked plant recombinant human alpha-galactosidase were greater than levels of mammalian recombinant human alpha-galactosidase in the heart, kidney, and spleen (example XII).  Additionally, as noted above, Shulman et al. disclose that cross-linked plant recombinant human alpha-galactosidase has considerably enhanced activity, where alpha-galactosidase activity is still present up to 28 days post-injection (example XII).  Therefore, one of ordinary skill would have a reasonable expectation of success that the plant recombinant human alpha-galactosidase cross-linked with bis-NHS-PEG45 of Shulman et al. can be administered at intervals of 4 weeks to treat Fabry disease, as suggested by Treco et al., and at a dose of 2.0 mg/kg because it is recognized as a dosing regimen for treating Fabry disease.
Applicants assert that not only does Treco et al. teach the criticality of human glycosylation patterns for improved pharmacokinetics, but Treco et al also fails to provide any basis for the purported dosage regimen of a unit dose no more than once every 8, 6 or 4 weeks, once every 21, 14 or 10 days.  As previously noted, Treco et al. demonstrates the rapid clearance of IV administered commercially available recombinant alpha-galactosidase polypeptides Replagal™ and Fabryzyme™.   In Example 3 of Treco et al, Replagal™ was reported eliminated from all mammalian species examined within 24 hours (Treco, et al. [0192]).  Clearance of Fabryzyme™ was reported to be even more rapid than that of Replagal™ (Treco et al, [0204]).
Applicants’ remarks are not persuasive.  Applicants are confusing the serum clearance of the administered recombinant alpha-galactosidase with its uptake into the tissues and/or organs in treating Fabry disorder.  While the administered recombinant alpha-galactosidase is cleared from the serum, it has been distributed or targeted to the tissues or organs for therapeutic efficacy (at least paragraph 0205).
Furthermore, Treco et al. is not being relied upon for their commercially available recombinant alpha-galactosidase polypeptides Replagal™ and Fabryzyme™.  Treco et al. is cited with Shulman et al., which disclose the enhanced activity of cross-linked plant recombinant human alpha-galactosidase over the mammalian recombinant human alpha-galactosidases.
It is unclear how the pharmacokinetics data provided in Treco et al. would not provide expectation of success of the claimed dosing regimen given that Treco et al. disclose that serum clearance is dosing dependent and do not teach away from the disclosed dose of 2.0 mg/kg administered every 4 weeks (paragraph 0070).
	Therefore, the claimed dosing regimen of administering 2.0 mg/kg alpha-galactosidase at intervals of 4 weeks to treat Fabry disease in subjects in need thereof was known before the effective filing date of the claimed invention.
The 103 rejection does not argue to administer the alpha-galactosidase of Treco et al. but rather argues to administer the plant human alpha-galactosidase cross-linked with bis-NHS-PEG45 of Shulman et al. at intervals of 4 weeks to treat Fabry disease given the advantages of the cross-linked plant human alpha-galactosidase of Shulman et al., i.e. at least having a circulating half-life in a physiological system which is higher (e.g. at least 20%, at least 50%, etc.) than a circulating half-life of native alpha-galactosidase (at least paragraph 0221) and maintain desired effects for several weeks (0374-0376).
Regarding Applicants’ previous remarks that the method as claimed surprisingly provides significant long term presence of the cross-linked plant recombinant human alpha-galactosidase in the circulation following infusion according to the claimed dosing regimen, the remarks are not persuasive.  In this instance, the long term presence of the cross-linked plant recombinant human alpha-galactosidase in circulation following infusion would not be surprising or unexpected because Shulman et al. already disclose that the plant human alpha-galactosidase cross-linked with bis-NHS-PEG45 has a circulating half-life in a physiological system which is higher (e.g. at least 20%, at least 50%, etc.) than a circulating half-life of native alpha-galactosidase (at least paragraphs 0128, 0221).
Regarding Applicants’ remarks that Figure 4B of the instant application shows greater efficacy of a single dose of cross-linked plant recombinant alpha-galactosidase at 3 and 4 weeks, the remarks are not persuasive.  In this instance, Shulman et al. already demonstrate that cross-linked plant recombinant human alpha-galactosidase has considerably enhanced activity, where alpha-galactosidase activity is still present up to 28 days post-injection, compared to a mammalian recombinant human alpha-galactosidase.
For at least these reasons, the 103 rejection is maintained.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 22, 31, 34, 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-26 of U.S. Patent No. 9194011 (‘011) in view of Treco et al. (supra) and Shulman et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘011 patent claims are drawn to a method of treating Fabry disease, the method comprising administering to a subject in need thereof a therapeutically effective amount of a cross-linked recombinant alpha-galactosidase.  It is disclosed in the ‘011 specification that the cross-linked recombinant alpha-galactosidase is a plant human alpha-galactosidase.  If the dosing units recited in the instant claims are not explicitly recited in the ‘011 patent claims, it would have been obvious to formulate the recombinant human alpha-galactosidase of the ‘011 patent claims at the same dosing units in view of Treco et al. and/or Shulman et al., which disclose administering alpha-galactosidase at these same dosing units (2.0 mg/kg).  The method claims of the ‘011 patent differ from the instant method claims by not explicitly reciting administering is effected in intervals of greater than four weeks or cross-linking by bis-NHS-PEG45.  However, in view of the teachings of Treco et al. and Shulman et al. noted above, it would have been obvious to cross-link the plant recombinant human alpha-galactosidase in the ‘011 patent claims with bis-NHS-PEG45 as suggested by Shulman et al., and administer the cross-linked plant recombinant human alpha-galactosidase at an interval of 4 weeks as suggested by Treco et al., to treat Fabry disease as recited in the instant claims, because said intervals are recognized as a dosing regimen for treating Fabry disease.  One of ordinary skill would have a reasonable expectation of success because the prior art discloses administering alpha-galactosidase at this dosing frequency and it is further disclosed that the administered recombinant human alpha-galactosidase lasts several weeks.

Claims 1, 22, 31, 34, 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 9708595 (‘595) in view of Treco et al. (supra) and Shulman et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘595 patent claims are drawn to a method of treating Fabry disease, the method comprising administering to a subject in need thereof a therapeutically effective amount of a cross-linked recombinant alpha-galactosidase.  It is disclosed in the ‘595 specification that the cross-linked recombinant alpha-galactosidase is a plant human alpha-galactosidase.  If the dosing units recited in the instant claims are not explicitly recited in the ‘595 patent claims, it would have been obvious to formulate the recombinant human alpha-galactosidase of the ‘595 patent claims at the same dosing units in view of Treco et al. and/or Shulman et al., which disclose administering alpha-galactosidase at these same dosing units (2.0 mg/kg).  The method claim of the ‘595 patent differs from the instant method claims by not explicitly reciting administering is effected in intervals of greater than four weeks or cross-linking by bis-NHS-PEG45.  However, in view of the teachings of Treco et al. and Shulman et al. noted above, it would have been obvious to cross-link the plant recombinant human alpha-galactosidase in the ‘595 patent claims with bis-NHS-PEG45 as suggested by Shulman et al., and administer the cross-linked plant recombinant human alpha-galactosidase at an interval of 4 weeks as suggested by Treco et al., to treat Fabry disease as recited in the instant claims, because said intervals are recognized as a dosing regimen for treating Fabry disease.  One of ordinary skill would have a reasonable expectation of success because the prior art discloses administering alpha-galactosidase at this dosing frequency and it is further disclosed that the administered recombinant human alpha-galactosidase lasts several weeks.

Claims 1, 22, 31, 34, 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 of U.S. Patent No. 10280414 (‘414) in view of Treco et al. (supra) and Shulman et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘414 patent claims are drawn to a method of treating Fabry disease, the method comprising administering to a subject in need thereof a therapeutically effective amount of a cross-linked recombinant alpha-galactosidase.  It is disclosed in the ‘414 specification that the cross-linked recombinant alpha-galactosidase is a plant human alpha-galactosidase.  If the dosing units recited in the instant claims are not explicitly recited in the ‘414 patent claims, it would have been obvious to formulate the recombinant human alpha-galactosidase of the ‘414 patent claims at the same dosing units in view of Treco et al. and/or Shulman et al., which disclose administering alpha-galactosidase at these same dosing units (2.0 mg/kg).  The method claim of the ‘414 patent differs from the instant method claims by not explicitly reciting administering is effected in intervals of greater than four weeks or cross-linking by bis-NHS-PEG45.  However, in view of the teachings of Treco et al. and Shulman et al. noted above, it would have been obvious to cross-link the plant recombinant human alpha-galactosidase in the ‘414 patent claims with bis-NHS-PEG45 as suggested by Shulman et al., and administer the cross-linked plant recombinant human alpha-galactosidase at an interval of 4 weeks as suggested by Treco et al., to treat Fabry disease as recited in the instant claims, because said intervals are recognized as a dosing regimen for treating Fabry disease.  One of ordinary skill would have a reasonable expectation of success because the prior art discloses administering alpha-galactosidase at this dosing frequency and it is further disclosed that the administered recombinant human alpha-galactosidase lasts several weeks.

Reply:  Applicants’ remarks have been considered but they are not persuasive.  The nonstatutory double patenting rejections are maintained for the reasons noted above.  As noted above, the specification of each of the cited patents disclose the cross-linked recombinant alpha-galactosidase is a plant recombinant human alpha-galactosidase.  Additionally, the deficiencies of the cited patents to not explicitly recite administering is effected in intervals of greater than four weeks or cross-linking by bis-NHS-PEG45 is remedied by at Treco et al. and Shulman et al. for the reasons noted above.  Further, the reasons for maintaining Treco et al. and Shulman et al. are the same as noted above.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656